UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH DAKOTA
WESTERN DIVISION

 

BRIGITTE JAHNER, as personal
representative of the Estate of Robert Bear Case No. 18-5036-JLV
Shield, JERRY BEAR SHIELD SR.,
JERRY BEAR SHIELD JR., JAYDEE
SPOTTED ELK, AMERICAN ZURICH
INSURANCE COMPANY and HEAVY
CONSTRUCTORS INC.,

Plaintiffs, PROTECTIVE ORDER
v.
KUMHO TIRE U.S.A., INC., KUMHO
TIRE MERGER SUBSIDIARY, INC.,
KUMHO TIRE CoO. INC., and KUMHO
TIRE (VIETNAM) CO., LTD.,

Defendants.

 

 

On January 6, 2020, Plaintiffs American Zurich Insurance Company and Heavy
Constructors, Inc. together with Defendants Kumho Tire U.S.A., Inc. and Kumho Tire
Merger Subsidiary, Inc., by and through their respective counsel, filed a Joint Motion for
Protective Order (“Motion”) in the above-captioned matter.

This Court has considered the Motion and finds the requested Protective Order to be
consistent with the purposes of Fed. R. Civ. P. 26(c).

Therefore, IT IS HEREBY ORDERED as follows:

1. Each party may designate as CONFIDENTIAL INFORMATION any trade

secret or other information believed in good faith by the designating Party to be proprietary

or confidential research, development, or commercial information, medical information or

 

 
Jahner, et al v. Kumho
CIV 18-5036
Protective Order

other confidential information.

2. This Order shall apply to information, documents (including photographs,
drawings, films, videotapes, records, or other writings), other materials, and certain
discovery responses and testimony (including at trial, by deposition or by affidavit), as
defined by the Federal Rules of Civil Procedure to be produced in the lawsuit entitled
Brigitte Jahner, as personal representative of the Estate of Robert Bear Shield, Jerry Bear
Shield Sr., Jerry Bear Shield Jr., Jaydee Spotted Elk, American Zurich Insurance Company
and Heavy Constructors, Inc. v. Kumho Tire U.S.A., Inc., Kumho Tire Merger Subsidiary,
Inc. and Kumho Tire Co., Inc., pending in the United States District Court for the District of
South Dakota, Western Division, Case No. 18-5036-JLV (the “Lawsuit”), and any other
material or information hereafter furnished by or on behalf of any party or any person
associated with any party in connection with the Lawsuit that produced documents,
information, material or testimony (including at trial, by deposition or by affidavit),
containing or designated as CONFIDENTIAL INFORMATION in accordance with the
procedures set forth herein.

3. For purposes of this Order, CONFIDENTIAL INFORMATION may include
or be included in any document, physical object, tangible thing or the factual knowledge of
persons, such as by way of example and not by limitation, recorded statements of counsel,
transcripts, pleadings, motions, briefs, exhibits, affidavits, or any other submission by any
party that is filed with the Court, answers to interrogatories and other responses to discovery
requests, drawings, compositions, devices, company records and reports, summaries, notes,

abstracts and any other instrument which contains CONFIDENTIAL INFORMATION.

 

 
Jahner, et al v. Kumho
CIV 18-5036
Protective Order

CONFIDENTIAL INFORMATION includes information that constitutes trade secrets or
other confidential research, development or proprietary business information that (a) is not
generally available to others, (b) is not readily determinable from other sources, (c) has been
treated as confidential by any party, and (d) is reasonably likely to lead to competitive injury
if disclosed. CONFIDENTIAL INFORMATION shall also include any medical information
pertaining to the named Plaintiffs, Plaintiffs’ insureds or Decedent Robert Bear Shield
including, but not limited to, medical information received from medical reports or medical
records. The parties shall use good faith in marking as CONFIDENTIAL INFORMATION |
only those documents that contain confidential information.

4. Any information or documents produced at any time, either voluntarily or
pursuant to order, orally or in writing in this Litigation, which is asserted by any party to
contain or constitute CONFIDENTIAL INFORMATION shall be so designated by that party
in writing as follows:

A. Documents and things shall be clearly and prominently marked on their
face and following pages of the document with the legend:
“CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER” in an area

that does not impede the visibility of the content of the document
produced;

B. In the event any Party creates a computer database, disk, compact disk,
drive, digital or other electronic record containing CONFIDENTIAL
INFORMATION, the Party creating such an electronic record shall mark
the case or envelope containing the material as “CONFIDENTIAL
SUBJECT TO PROTECTIVE ORDER.” Documents printed from such
electronic media shall be marked the same as documents originally
produced on paper and shall be accorded the same status of
confidentiality as the underlying CONFIDENTIAL INFORMATION
from which they are made and shall be subject to all of the terms of this
Order.

C. If such CONFIDENTIAL INFORMATION is contained or given in any

 

 

 

 
Jahner, et al v. Kumho
CIV 18-5036
Protective Order

deposition testimony, trial testimony or any other testimony, the
transcript or portions thereof may be designated as containing
CONFIDENTIAL INFORMATION in accordance with this Order by
notifying the parties on the record at the time the testimony is given, or
in writing within thirty (30) days of receipt of the transcript, and by
specifying the specific pages and lines of the transcript which, based on
a good faith determination, contain CONFIDENTIAL INFORMATION
as defined herein. To the extent possible, any portions so designated
shall be transcribed separately and marked by the court reporter as
“CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER” Any
videotapes of depositions containing CONFIDENTIAL
INFORMATION shall be clearly marked “CONFIDENTIAL AND
SUBJECT TO PROTECTIVE ORDER” on the outside of the tape
cartridge or DVD case. Until expiration of the above thirty (30) day
period, all transcripts and information therein will be deemed
CONFIDENTIAL INFORMATION; subject to the terms of this Order.

By designating any information, document, or other material as CONFIDENTIAL

INFORMATION under this Order, a Party represents that it has made a bona fide, good faith

determination that the document does, in fact, contain CONFIDENTIAL INFORMATION as

defined herein.

5. CONFIDENTIAL INFORMATION includes the portion of any notes, lists,

memoranda, indices, compilations, videos, models, testing, electronically stored information,

reports, records, medical reports, medical records and documents (including pre-trial court

papers), that are prepared from, contain any information obtained from, quote from,

summarize, comment upon, or refer to CONFIDENTIAL INFORMATION with such

specificity that the CONFIDENTIAL INFORMATION can be identified, or by reasonable

logical extension can be identified, shall be treated as CONFIDENTIAL INFORMATION

under this Order.

6. The restrictions upon, and obligations accruing to, persons who become

subject to this Order shall not apply to any information produced in accordance with this

 

 
Jahner, et al v. Kumho
CIV 18-5036
Protective Order

Order as to which this Court or another court having jurisdiction over the production of
information for this matter rules, after proper notice and hearing, that such information is not
CONFIDENTIAL INFORMATION as defined in Paragraph | hereof.

7. All CONFIDENTIAL INFORMATION filed with the Court, including all
depositions, or any portion or portions of depositions which contain(s) CONFIDENTIAL
INFORMATION, and all papers (including affidavits and memoranda of law) purporting to
reflect CONFIDENTIAL INFORMATION shall be filed conditionally under seal, following
the procedures set forth under F.R.C.P. Rule 5.2. The party seeking to limit the disclosure of
the information shall be required to file a Motion to Seal following the procedures set forth in
the same rule.

8. CONFIDENTIAL INFORMATION shall be held in confidence and may be
shown, disseminated or disclosed only to the following persons:

A. The Court, its staff, witnesses and jury in this Lawsuit or any other court
having jurisdiction over discovery procedure in this Lawsuit;

B. A deponent in this Lawsuit, during the course of his or her examination,
who is a current or former employee of any of the parties, or is an author,
addressee, or other recipient of such material;

C. All attorneys of record for the parties in this Lawsuit retained in or
working on the prosecution, defense, appeal or settlement of this
Lawsuit, and the employees of such counsel assigned to assist them, and
any other attorney or their employees associated to assist in the
preparation of this Lawsuit for trial;

D. The parties or their employees in this Lawsuit;

E. Any experts or consultants used or retained by counsel for the
preparation or trial of this Lawsuit to aid in the prosecution, defense,
appeal or settlement of this Lawsuit. Prior to receiving any information
designated CONFIDENTIAL INFORMATION, any such expert must
first be shown a copy of this Order and must sign a declaration in the

 
Jahner, et al v. Kumho
CIV 18-5036
Protective Order

G.

form of Exhibit “A.” Such declaration shall be retained by counsel for
the receiving party until the ultimate and final outcome of the Litigation.
Upon the ultimate and final outcome of the Litigation, the signed
declarations must be provided by counsel for the receiving party to
counsel for the producing party within thirty (30) days. In the event that
a consulting expert of the receiving party receives CONFIDENTIAL
INFORMATION, but is not later designated as a testifying expert,
counsel for receiving party may redact that consulting expert’s identity
before providing the signed declaration to counsel for producing party
following the ultimate and final outcome of the case. Counsel for
receiving party must retain the identity of the non-designated testifying
expert for the duration of its document retention policy,

Such other persons in this Lawsuit as may be subsequently designated
either by written agreement of the Parties after a request by one of them,
or by order of the Court upon motion of any Party, after notice to the
opposing Party; and

Translators retained by the Parties for the preparation or trial of this
Lawsuit. .

9. Before being given access to CONFIDENTIAL INFORMATION, each person

described in paragraphs 8B., D., E., F., or G. shall be advised of the terms of this Order, shall

be given a copy of this Order, and shall agree in writing to be bound by its terms and to

submit to the jurisdiction of this Court, pursuant to execution of Exhibit “A” to this Order.

No person to whom CONFIDENTIAL INFORMATION is disclosed pursuant to the

provisions of this Order shall disclose such information in any form, in whole or in part, to

any person not entitled to receive them under the terms of this Order, without the prior

written consent of the party to whom the records apply or its attorneys of record in this

Litigation

10. Attendance at a deposition at which CONFIDENTIAL INFORMATION is

disclosed or discussed shall be limited to persons authorized to receive such information

pursuant to the provisions of Paragraph 8, except for court reporters, videographers and/or

 

 
Jahner, et al v. Kumho
CIV 18-5036
Protective Order

interpreters. The presence of court reporters, videographers and/or interpreters does not
waive any of the terms of this Order. CONFIDENTIAL INFORMATION, and any copies
thereof, may be disclosed to deponents during the course of their preparation for, and the
taking of, their depositions in this Litigation; however, prior to the disclosure of such
materials to a deponent, the attorney making the disclosure shall advise the deponent to
whom the material or information contained therein are to be disclosed that, pursuant to this
Order, such deponent may not divulge any such materials or information contained therein to
any other person, firm or corporation. The deponent shall be advised of the terms of this
Order, shall be given a copy of this Order, and shall agree in writing to be bound by its terms
and to submit to the jurisdiction of this Court, pursuant to execution of Exhibit “A” to this
Order.

11. AILCONFIDENTIAL INFORMATION produced in accordance with the
provisions of this Order shall be used by the recipient solely for purposes of this Lawsuit by
the recipient. The recipient shall use all CONFIDENTIAL INFORMATION only in
prosecuting or defending this Lawsuit, in testimony and exhibits at the trial and appeal of this
Lawsuit, or in connection with motions, depositions or witnesses preparation subject to the
restrictions of this Order, but such use shall not include, inter alia, use for or in connection
with any commercial activity, including but not limited to research, development,
manufacture, sale or marketing of any product (including without limitation software),
process, or service, or for purposes of publicity, or in any other legal proceeding.

12. If the Court orders that access to or dissemination of information submitted as

CONFIDENTIAL INFORMATION shall be made to persons other than those identified in

 
Jahner, et al v. Kumho
CIV 18-5036
Protective Order

Paragraph 8 above, such CONFIDENTIAL INFORMATION shall only be accessible to, or
disseminated to, such persons based upon the conditions pertaining to, and obligations
arising from this Order, and such persons shall be considered subject to this Order, unless the
Court orders that the information is not CONFIDENTIAL INFORMATION as defined by
Paragraph 1 hereof.

13. Any Party to this Order may challenge the propriety of any designation of
material as “CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER.” To the extent
any receiving Party disagrees with such designation, the receiving Party’s counsel shall
advise the producing Party’s counsel in writing. The Parties agree to meet and confer
regarding the disagreement in good faith. In the absence of an agreement, a Party may bring
a motion to the Court, which shall decide the issue. If such a motion is filed, the materials at
issue in the motion shall be treated as CONFIDENTIAL INFORMATION subject to the
terms of this Order until the Court’s ruling on the motion. The Court may raise the issue of
designation of information as confidential without any request from a party. All materials
will be filed conditionally under seal, in sealed envelopes or other appropriate sealed
containers on which shall be endorsed the title of this Lawsuit, until the Court has decided on
the propriety of such designation. The parties may move for an in camera inspection in lieu
of filing the documents conditionally under seal.

14. Counsel in this litigation shall return or destroy all copies of CONFIDENTIAL
INFORMATION within thirty (30) days of the end of this Lawsuit and provide a sworn
affidavit, EXHIBIT “B”, confirming the return or destruction of all CONFIDENTIAL

INFORMATION produced, including all copies, translations, indices, transcripts, rendering,

 

 
Jahner, et al v. Kumho
CIV 18-5036
Protective Order

photographs, recordings, floppy discs, compact discs, DVDs, other magnetic or electronic
media, and physical or electronic reproductions of every kind of such CONFIDENTIAL
INFORMATION, whether in the possession of said counsel or in the possession of each
person described in Paragraphs 8A., B., D., E., F., and G. to whom counsel in this Lawsuit
provided CONFIDENTIAL INFORMATION.

15. A party may produce for inspection documents or things containing
CONFIDENTIAL INFORMATION that are inadvertently not marked or designated in
accordance with Paragraph 4 above. A party may, within thirty (30) days of disclosure, mark
or designate such documents or copies of those documents containing CONFIDENTIAL
INFORMATION in accordance with Paragraph 4.

16. | Any party may apply to the Court for the imposition of further limitations
upon the disclosure of specific information if such party deems further limitations are
required in specific instances, including designating documents to be maintained by counsel
only, and reviewed while in counsel’s possession. The burden of establishing further
limitations is on the producing party.

17. Nothing in this Protective Order shall preclude any party from using or
disclosing either: (a) their own documents or information; or (b) documents or information
that they have obtained from any source other than a producing Party in this action.

18. Nothing in this Order shall be deemed a waiver of any right any party
otherwise might have under the Freedom of Information Act, Federal Rules of Civil
Procedure, or the attorney-client privilege or attorney work product doctrines.

19. | This Order may be modified or amended only by: (a) written agreement of all

 

 
Jahner, et al v. Kumho
CIV 18-5036
Protective Order

parties and an accompanying order to the Court; or (b) by order of the Court obtained by
application or motion.

20. The provisions of this Order shall apply to any materials produced in
connection with this action before, on and after the date that this protective order is entered.

21. No partial invalidity of this Order shall affect the remainder, which remainder
shall continue with full force and effect, the invalid portion being severed.

22. This Court shall retain jurisdiction of all matters pertaining to this Order, and
all parties to this case are deemed to submit to the jurisdiction of this Court for matters
relating to the enforcement of this Order. This Order shall survive the final conclusion of this
Lawsuit and continue in full force and effect, and the Court shall retain jurisdiction to

enforce this Order.

—_

DATED this ( _ dayof_<\ anny , 2020,

BY THE COURT:

_JEFFREY L-VIKEN- ene | Dooce FFY
United States District Judge

Ma or shod

 

10
